Citation Nr: 1108695	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-29 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic right ankle sprain.

2.  Entitlement to service connection for a chronic left ankle sprain.

3.  Entitlement to service connection for a lung condition, claimed as residuals of pneumonia.

4.  Entitlement to an initial evaluation in excess of 10 percent for a low back disability.

5.  Entitlement to an initial compensable evaluation for gastroesophageal reflux disease (GERD), prior to September 29, 2009.

6.  Entitlement to an initial evaluation in excess of 10 percent for GERD, since September 29, 2009.

7.  Entitlement to an initial compensable evaluation for left knee chondromalacia.

8.  Entitlement to an initial compensable evaluation for right knee chondromalacia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from November 1986 to February 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for left and right ankle disabilities and pneumonia, and granted service connection for left and right knee chondromalacia, a low back disability, and GERD.  Noncompensable evaluations were assigned for each of the service connected disabilities.

After the Veteran initiated his appeal, in a May 2009 rating decision, the RO granted a 10 percent evaluation for the low back disability, effective from March 1, 2008, the effective date of service connection.  In a November 2009 decision, the RO granted a 10 percent evaluation for GERD, effective from a September 29, 2009, VA examination showing increased disability.  The Veteran has indicated his intent to continue pursuing his appeals with regard to these issues.

The Veteran has alleged that he has missed work and even lost jobs as a result of his service connected disabilities.  However, as he continues to work and there is no evidence of actual unemployment, inference of a claim for a finding of total disability based on individual unemployability (TDIU) is not warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of evaluation of left and right knee chondromalacia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Currently diagnosed chronic right ankle sprain was first manifested during active duty service.

2.  Currently diagnosed chronic left ankle sprain was first manifested during active duty service.

3.  In-service pneumonia resolved completely, without residuals; there is no current disability of the lungs.

4.  The currently diagnosed low back disability has at all times since service been manifested by no greater than slight limitation of motion to 80 degrees flexion, with paraspinal muscle tenderness; motion is painful, but does not result in actual functional impairment or alteration in gait or posture.

5.  Prior to September 29, 2009, GERD was asymptomatic, as it was well controlled by medications.

6.  Since September 29, 2009, GERD has been manifested by dysphagia, and regurgitation with an episode of vomiting; there is no considerable impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for service connection of a chronic right ankle sprain have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for service connection of a chronic left ankle sprain have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  The criteria for service connection of a lung condition, claimed as residuals of pneumonia, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

4.  The criteria for an initial evaluation in excess of 10 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2010).

5.  The criteria for an initial compensable evaluation for GERD, prior to September 29, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2010).

6.  The criteria for an initial evaluation in excess of 10 percent for GERD, since September 29, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

With regard to the issues of service connection for left and right ankle disabilities, the benefit sought is being granted in full.  Hence, any error with respect to either the duty to notify or the duty to assist is harmless, and will not be further discussed.  With respect to the evaluations for a low back and GERD disabilities, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required; the duty to assist is still applicable.

The RO provided the appellant pre-adjudication notice by letter dated in April 2008.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.

VA has obtained complete service treatment records, afforded the appellant physical examinations, and obtained medical opinions as to the etiology and severity of disabilities.  The examinations are adequate, as the examiners made all necessary findings, reviewed the Veteran's records, and provided sufficient rationale for expressed conclusions and opinions.  While the Veteran has indicated at VA examinations that he receives some periodic treatment, he has failed to identify the provider or supply releases or information requested by VA to permit assisting him in obtaining any relevant evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

II.  Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A.  Left and Right Ankle

Service treatment records reveal no treatment for or complaints of any ankle injuries or problems.  However, at the Veteran's December 2007 separation examination, he reported a history of ankle pain.  

At a May 2008 VA joints examination, the Veteran stated that he began developing ankle pain with walking two years prior; pain and swelling developed after walking 1/2 mile.  He did not use braces, special shoes, or any assistive devices.  The ankles did not hurt at rest, and he denied any flare-ups, incoordination, fatigue, or lack of endurance.  Physical examination revealed a loss of 20 degrees of plantar flexion in each ankle.  Other planes of motion were full, and no pain with motion was reported.  The ankles were not tender to palpation, nor was there swelling or heat.  Repetitive motion did not cause any change in range of motion, coordination, fatigue, weakness, or endurance.  The listed impression was chronic sprain of the left and right ankles.  The examiner did not offer an opinion regarding a relationship between service and the current diagnosis.

However, the Veteran is competent to report the symptoms he experiences, including pain.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  His reports of symptoms over the prior two years, combined with documentation of complaints on separation and a current showing of actual functional impairment and diagnosis, are sufficient to establish service connection.  The same symptoms reported in service have continued to the present, and there is no indication of any intervening injury or event.  The record reveals no basis on which to question the Veteran's credibility.

Accordingly, service connection for chronic sprain of the left and right ankles is warranted.

B.  Pneumonia

Service treatment records reveal episodic treatment for upper respiratory infections, colds, and a bout of pneumonia about five months prior to separation.  No chronic respiratory disease is identified in service records, and all conditions are noted to have resolved with treatment.  Doctors in service also note several times that the Veteran had been smoking a pack of cigarettes a day since age 14.

At the May 2008 VA examination, the claims file was reviewed.  The examiner noted that in August 2007, the Veteran was admitted for treatment of chest congestion; he was prescribed IV antibiotics and oral steroids.  Currently, the Veteran denied any relapse of symptoms or residuals.  He did have an occasional cough, but denied shortness of breath.  A history of sleep apnea, with successful use of a CPAP machine, was noted.  On physical examination, the chest was clear to auscultation bilaterally.  The doctor noted a diagnosis of pneumonia without residuals; he attributed the Veteran's occasional cough to his long smoking history.

The Veteran has not reported any further treatment for pneumonia or other respiratory conditions, nor is such treatment indicated by the record.

While the Veteran was treated for a series of unrelated respiratory conditions in service, including pneumonia, there is no evidence of any current, chronic disability.  His in-service illnesses were treated and resolved without residual effect.  While the VA examiner does indicate the presence of a cough, this is attributed to the Veteran's use of cigarettes.  Effective June 9, 1998, the granting of service connection for a disability or death that results from the Veteran's use of tobacco products in service is prohibited.  38 C.F.R. § 3.300(a).

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a lung condition, claimed as residuals of pneumonia, is not warranted.

II.  Evaluation

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

A.  Low Back

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. As no disc disease is diagnosed, only the General Rating Formula need by considered. Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine. However, none are applicable here.

When evaluating disabilities of the joints, the Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  The lumbar spine is considered a group of minor joints.  38 C.F.R. § 4.45(f).

At a May 2008 VA examination, the Veteran reported the onset of low back pain in 1994; he continued to see a chiropractor periodically.  He had pain most of the day, which he stated was aggravated by repetitive motion.  The Veteran reported occasional shooting pains in his legs.  There were no incapacitating episodes.  He did not use braces or other assistive devices.  On physical examination, no muscle tenderness or spasm was noted in the lower back.  Flexion was to 80 degrees, and extension and left and right flexion and rotation were all to 30 degrees.  No pain on motion was noted or reported.  Straight leg raises were negative bilaterally, and the Veteran could heel and toe walk.  Strength was good.  With repetitive motion, there was no change in the range of motion, coordination, weakness, endurance, fatigue, or pain level.  Chronic lumbosacral strain was diagnosed.

Although the Veteran indicated that he receives ongoing chiropractic treatment, he did not respond to the VA request to provide records of such or to identify the doctor and complete a release to allow VA to obtain relevant records on his behalf.

The Veteran was re-examined by a VA doctor in September 2009.  He reported a sharp aching low back pain.  He denied any periods of flare-up, nor did he note any bowel or bladder problems.  He did not use a brace or other assistive device for the back.  He did report missing six to eight days of work over the past year due to the back, and having previously lost a job due to his back problems.  There were no reported incapacitating episodes.  Physical examination revealed tenderness in the lower lumbar paraspinal muscles, without spasm.  Forward flexion was to 90 degrees, and extension and left and right flexion and rotation were all to 30 degrees.  The Veteran reported pain throughout the motion in forward and lateral flexion, and extension.  Rotation was painless.  Straight leg raising was negative to 90 degrees in the sitting position.  Repetitive motion testing was performed; there was no effect on incoordination, fatigue, weakness, or endurance.  Myofascial lumbar syndrome was diagnosed.

The examinations of May 2008 and September 2009 are consistent in the reporting of symptomatology; staged ratings are not appropriate.  No examiner notes any limitation of motion of the back to less than 60 degrees or any abnormality of lumbar curvature, posture, or gait.  The combined range of motion of the back is well in excess of 120 degrees.  No evaluation in excess of 10 percent is warranted under the applicable criteria.

Although the Veteran complained of increased pain with movement, and the examiner noted complaints of pain throughout movements of the low back in September of 2009, no associated functional impairment of the lumbar spine is noted by the examiner or reported by the Veteran.  Compensation is not paid for the presence of pain, but for its functional impact.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of a low back disability, but the medical evidence reflects that those manifestations are not present.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities.  The Veteran has not required hospitalization due to these service-connected disabilities, and marked interference of employment has not been shown.  The extent of reported missed work over the past year cannot be characterized as "marked."  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

B.  GERD

Regulations recognize that disabilities of the digestive system often produce a common disability picture, making distinguishing between signs and symptoms of disease difficult, and complicating the task of avoiding pyramiding of evaluations under 38 C.F.R. § 4.14.  38 C.F.R. § 4.113.  Therefore, ratings of the digestive system under Diagnostic Codes 7301-7329, 7331, 7342, and 7345-7348 are not combined, and a single evaluation is assigned under the Diagnostic Code which reflects the predominant disability picture.  38 C.F.R. § 4.114.

The Veteran's currently diagnosed GERD is evaluated under Diagnostic Code 7346, as a hiatal hernia.  Based on the Veteran's predominant symptoms and disability, gastroesophageal reflux disease with pyrosis and regurgitation, Diagnostic Code 7346 is the most appropriate code, as well as the code most beneficial to the Veteran.

Diagnostic Code 7346 provides that two or more of the symptoms for a 30 percent rating, but of lesser severity, are rated 10 percent disabling. Persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, are rated 30 percent disabling.  Pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, are rated 60 percent disabling.  38 C.F.R. § 4.114.

At a May 2008 VA examination, the examiner reviewed the claims file and recited an accurate medical history.  The Veteran had an episode of spitting up blood in 1991.  He was diagnosed with gastritis, and prescribed Nexium.  A few years later, erosions of his esophagus were noted; peptic ulcer disease was diagnosed.  He currently used Nexium daily, and his "symptoms are well controlled."  He denied any heartburn, nausea, or vomiting.  He did not use any over the counter medications.  He denied blood in his stool or abdominal pain.  The Veteran continued to smoke, but denied alcohol use.  His abdomen was soft, nontender, and nondistended on examination.  Stable and asymptomatic peptic ulcer disease was diagnosed.

In September 2009, the Veteran was again examined by VA.  The examiner had the opportunity to review the claims file.  The Veteran reported that the smoked a pack of cigarettes a day, and used alcohol in moderation.  He stated that he had been diagnosed with GERD in service after experiencing burning in his chest; he had this burning ever since, with progressive severity.  Testing revealed esophageal inflammation.  He had been switched from Nexium to omeprazole, which he took twice a day.  He slept on two pillows.  The Veteran complained that he experienced the sensation of having food "stop" in his chest once a week, and on one occasion two months prior he had vomited.  Coughing and choking awakened him twice a week.  He opined that his symptoms were decidedly worse than two years prior.  There was no evidence of bleeding.  The examiner diagnosed GERD.  Current treatment was not controlling his symptoms, which had been worsening.  The Veteran had some degree of dysphagia over the past two months, once or twice a week.  He had regurgitation once a week, and had vomited two months earlier.  His general health was good, and the condition did not interfere with his employment.  His weight was stable.

Again, although some ongoing treatment was indicated on examination, the Veteran has failed to identify the providers or to submit the executed releases to permit VA to assist him in associating the relevant records with the claims file, despite VA requests to do so or submit the records directly.

i.  Prior to September 29, 2009

The sole evidence covering this period of time is the May 2008 VA examination.  At that time, the objective findings and the Veteran's subjective reports indicated that the treatment of GERD with Nexium was successful.  There was no active symptomatology at all; the condition was well controlled.  In the complete absence of any symptoms associated with GERD, no compensable evaluation can be assigned.  There was no record or contemporaneous complaint of dysphagia, pyrosis, or regurgitation between the Veteran's separation and the September 2009 examination.

At the September 2009 examination, the Veteran did state that his condition had been progressively worsening, particularly over the prior two months.  However, there is no record reflecting such, and while the Veteran is competent to describe the symptoms he experienced, he has failed to identify a specific date or event which would permit VA to determine the date on which the condition was factually shown to have progressed.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  A compensable evaluation for GERD prior to September 29, 2009, is not warranted.

ii.  Since September 29, 2009

At the examination dated September 29, 2009, a definite and verifiable worsening of GERD symptoms is clearly established.  The Veteran reports pyrosis (heartburn) and difficulty swallowing (dysphagia), with weekly regurgitation and even an episode of vomiting.  These symptoms correspond to the listed evaluation criteria for both 10 and 30 percent.  However, the VA examiner specifically notes that the Veteran's overall health is good.  There is no "considerable impairment of health" as is required for the increased, 30 percent evaluation.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An evaluation in excess of 10 percent for GERD since September 29, 2009, is not warranted.

iii.  Extraschedular

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of GERD, but the medical evidence reflects that those manifestations are not present.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities.  The Veteran has not required hospitalization due to these service-connected disabilities, and marked interference of employment has not been shown.  There is a specific finding of record that GERD has no impact on occupational functioning.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.


ORDER

Service connection for a chronic right ankle sprain is granted.

Service connection for a chronic left ankle sprain is granted.

Service connection for a lung condition, claimed as residuals of pneumonia, is denied.

An initial evaluation in excess of 10 percent for a low back disability is denied.

An initial compensable evaluation for GERD, prior to September 29, 2009, is denied.

An initial evaluation in excess of 10 percent for GERD, since September 29, 2009, is denied.


REMAND

The Veteran is service connected for left and right knee chondromalacia; each is separately evaluated as 0 percent disabling under Code 5260, which assigns ratings based on impairment of flexion of the knee joint.

At the May 2008 VA examination, the Veteran complained of bilateral knee pain with walking, as well as "locking" of his right knee.  Range of motion was full and complete, with mild joint line tenderness.  X-rays were normal.  In September 2009, range of motion testing showed a loss of 15 degrees of flexion bilaterally, though movement remained painless.  No new x-rays were obtained.  

While the documented ranges of motion remain noncompensable under Code 5260, the Schedule also permits assignment of a 10 percent evaluation for each joint in which degenerative changes are shown on x-ray, or there is painful limitation of motion.  The most recent examination failed to document current radiographic findings, as is required.  This is particularly troubling in light of the documented loss of flexion.  The September 2009 VA joints examination is inadequate with respect to the knees, as all required and indicated testing was not performed.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA joints examination.  The examiner should perform all required and necessary tests, to include x-rays and range of motion and stability testing.  The examiner should fully describe the current status of the service connected right and left knee disabilities.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue an appropriate SSOC and provide the veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


